t c memo united_states tax_court pabst brewing company petitioner v commissioner of internal revenue respondent docket no filed date p brews and sells beer during the relevant years many individuals and companies sought control_over p through means which included hostile takeovers tender offers and proxy contests pursuant to an agreement between p and h h bought a majority of p's shares in a public_tender_offer and p distributed certain assets to h in exchange for all of p's shares held by h and the assumption by h of a certain liability in connection therewith p and h entered into an allocation agreement that set forth a dollar amount for each transferred asset p and r dispute that the amount assigned to each asset is that asset's fair_market_value p claims that the fair_market_value is significantly lower than the assigned amount r claims that the fair_market_value is significantly higher than the assigned amount held the aggregate fair_market_value of the transferred assets equals the amount set forth in the allocation agreement for all of the assets held further the fair_market_value of each asset is the corresponding amount set forth in the allocation agreement william m bitting william a white and dean e dennis for petitioner alan m jacobson and steve r guest for respondent memorandum findings_of_fact and opinion laro judge pabst brewing co petitioned the court to redetermine respondent's determination of the following deficiencies in its federal income taxes and additions thereto under sec_6661 year or period ended deficiency additions to tax sec_6661 dollar_figure big_number big_number big_number big_number big_number --- dollar_figure big_number big_number --- big_number 1petitioner had two taxable periods during the calendar_year the first period ended in mid-march and the second period ended dec petitioner filed its return using date as the ending date of the mid-march period respondent determined that the proper ending date was date but alternatively determined that the taxable_period ended date the parties agree that the mid-march period ended date following the resolution of all other issues in this case we must decide the fair_market_value of certain assets transferred assets that petitioner transferred to g heileman brewing co heileman during the taxable_period ended date generally petitioner transferred these assets to heileman through the following two steps heileman acquired a controlling block of petitioner's stock through a public_tender_offer and petitioner distributed the transferred assets to heileman in exchange for its surrender of that stock as well as other consideration in pabst brewing co v commissioner tcmemo_1995_239 we held that petitioner's transfer of the assets was in redemption of its stock thus we held the transfer was subject_to sec_311 and petitioner had to recognize gain on the transfer based on the fair_market_value of each transferred asset we hold herein that the aggregate fair_market_value of the transferred assets equals the total amount set forth in a written allocation agreement allocation agreement that petitioner and heileman entered into with respect to the exchange we also hold that the fair_market_value of each transferred asset is the corresponding amount set forth in the allocation agreement unless otherwise indicated section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioner's principal_place_of_business was in mill valley california when it petitioned the court at all relevant times petitioner was principally engaged in the brewing and sale of malt beverages beer its brands of beer were pabst blue ribbon andeker pabst extra light red white blue burgermeister blitz-weinhard henry weinhard private reserve and bohemian beers and olde english malt liquor its brewing facilities with annual capacity were situated in milwaukee wisconsin million barrels newark new jersey million barrels perry georgia million barrels and portland oregon million barrels during the 1970's and 1980's the brewing industry was dominated by miller brewing co miller and anheuser busch inc anheuser busch two large brewers that continued to expand their operations and grow rapidly during these years smaller breweries generally became obsolete because they were unable to compete with anheuser busch miller and other large brewers from a cost-effective or profitability point of view many of the smaller breweries were forced to liquidate selling their brewing-related assets to other breweries at fire-sale prices or the parties in their stipulation of facts sometimes refer to the brewery in georgia as situated in the city of pabst we have looked at a map of georgia and we are unable to find any city in georgia named pabst we believe that the parties have mistakenly referred to the city of perry as pabst and we proceed on that belief we note however that our belief has no bearing on our holdings herein they were forced to attempt to grow by merging with one or more competitors in late petitioner's management began exploring several alternatives to allow petitioner's shareholders to realize the underlying asset value of their investment in petitioner during the last quarter of the market price of petitioner's stock fluctuated between dollar_figure and dollar_figure per share many individuals and companies had sought and were seeking control_over petitioner through means that included hostile takeovers tender offers and proxy contests these individuals and companies included heileman c schmidt sons inc schmidt irwin l jacobs jacobs paul kalmanovitz kalmanovitz and jmsl acquiring corp jmsl a delaware corporation formed by jacobs dennis m mathisen mathisen and two other individuals collectively the jacobs group the jacobs group had begun making substantial purchases of petitioner's stock in date purchasing in that month almost percent of its outstanding_stock and the jacobs group had acquired nearly percent of petitioner's outstanding_stock by date in an attempt to obtain total control_over petitioner the jacobs group and its designees collectively the heileman was a wisconsin corporation engaged in the brewing and sale of beer schmidt was a brewery about one-fourth the size of petitioner jacobs was an investor who had previously acquired and sold another brewer kalmanovitz was the owner of numerous other brewers dissident group announced an intent to start a proxy fight at petitioner's annual meeting of shareholders scheduled for date in anticipation of that meeting petitioner's incumbent management and jmsl through a group called the shareholders' committee to revitalize pabst proposed competing slates of nominees for election to petitioner's board_of directors the board and solicited proxies from petitioner's shareholders in order to elect the desired directors the jacobs group was unsuccessful in its attempt to acquire control_over petitioner at the annual meeting the incumbent directors received approximately percent of the votes cast at the meeting and the dissident group received the rest in date heileman began exploring the possibility of a business combination with petitioner heileman's management believed that heileman had to acquire the transferred assets to start a brewing operation in the southeastern united_states in order to be competitive in the beer industry meetings were held with representatives of the u s department of justice justice_department concerning the antitrust aspects of a combination between petitioner and heileman at the time heileman was subject_to a consent decree with the justice_department that contemporaneously therewith schmidt had offered to buy shares of petitioner's stock at dollar_figure in cash plus a dollar_figure note but the board rejected this offer the board had also rejected an earlier offer of schmidt to buy petitioner's stock at dollar_figure per share prevented heileman from acquiring any brewing concern in an eight-state area of the midwestern united_states shortly after heileman announced on date that it intended to acquire all of petitioner's shares in a merger transaction by paying cash of dollar_figure per share the justice_department announced that it would oppose the proposed acquisition due to the consent decree when heileman and petitioner were discussing their possible affiliation representatives of petitioner and olympia brewing co olympia were discussing a business combination of their two companies olympia was a competitor of petitioner with brewing facilities in tumwater washington st paul minnesota and san antonio texas olympia's brands of beer were olympia olympia gold light beer hamm's hamm's special light lone star lone star light buckhorn and grenzquell petitioner's management believed that a combination of petitioner and olympia would be good from a business point of view and that it would allow petitioner's shareholders to realize cash or cash equivalents for their shares through a recapitalization on date petitioner's wholly owned subsidiary pbc corp pbc commenced a cash tender offer for dollar_figure million shares of olympia at dollar_figure per share pbc offer eight days later petitioner and pbc entered into a definite agreement with olympia providing for a business combination between petitioner and olympia date agreement under the date agreement the pbc offer was raised to dollar_figure per share in cash the second step of the proposed combination if approved by olympia's shareholders was to undertake expeditiously a transaction in which the olympia shares still outstanding ie shares not purchased under the pbc offer would be exchanged for securities and or cash having a fair_market_value of not less than dollar_figure per olympia share on date the jacobs group through jmsl offered to buy all of petitioner's outstanding shares first jmsl offer at dollar_figure per share if petitioner and pbc terminated pbc's offer for olympia shares and dollar_figure per share if the pbc offer was not terminated prior to making the first jmsl offer jmsl entered into a put agreement put agreement with heileman under which jmsl could compel heileman to purchase petitioner's breweries in newark new jersey and perry georgia together with an exclusive license to produce and market all of petitioner's brands in a 27-state area if jmsl elected a majority of the directors on the board in response to the first jmsl offer olympia through its wholly owned subsidiary obc acquisition inc obc made a competing offer on date to purchase million of petitioner's shares approximately percent of its outstanding_stock at dollar_figure per share in cash obc offer the obc offer stated that if it were successful each of petitioner's shares that obc did not purchase for cash would be exchanged pursuant to a merger for share of a new class of convertible preferred_stock of a combined petitioner olympia entity on date pursuant to the date agreement pbc purchased dollar_figure million shares of olympia percent of its outstanding shares for dollar_figure per share on date the justice_department announced in a press release that it would oppose the first jmsl offer because the proposed sale of the assets to heileman pursuant to the put agreement raised serious antitrust concerns and made it unlikely that the surviving entity would survive in the long term on the same date the u s district_court for the district of delaware district_court issued preliminary injunctions enjoining both the first jmsl offer and the obc offer on date jmsl terminated the first jmsl offer obc terminated the obc offer days later after the termination of these offers jacobs and mathisen met with william f smith jr smith petitioner's president and chief_executive_officer and one of petitioner's distributors to discuss the demands of the jacobs group including a possible restructuring of the board these negotiations were unsuccessful and on date members of the dissident group announced that they would seek removal of the incumbent directors of the board and attempt to replace them with the dissident group's nominees by soliciting the consent of the owners of a majority of petitioner's outstanding shares the dissident group's consent materials stated that if the dissident group's nominees were elected as directors they would use every effort to implement expeditiously a cash tender offer by petitioner to redeem its shares at dollar_figure per share the dissident group subsequently delivered written consents to petitioner's management purportedly representing the consents of shareholders holding a majority of petitioner's shares authorizing the removal of the incumbent directors and election of the dissident group nominees in their place on date petitioner and smith commenced an action against the members of the jacobs group in the district_court challenging the legality of the solicitation of consents and seeking to prevent the redemption process on date the district_court held that the dissident group's solicitation materials violated certain provisions of the federal securities laws that the written consents obtained by the dissident group and delivered to petitioner's management were of no legal effect and that the incumbent directors on the board remained petitioner's duly constituted directors see 549_fsupp_1068 d del affd without published opinion 707_f2d_1392 3d cir on date jmsl commenced a second tender offer second jmsl offer pursuant to which jmsl sought to purchase up to million shares of petitioner's stock for dollar_figure per share in cash at that time jmsl was owned through a delaware holding_company pst acquiring corp pst which was owned percent by the members of the jacobs group and percent by kalmanovitz petitioner's shares were trading on the new york stock exchange at approximately dollar_figure per share in response to the second jmsl offer petitioner and heileman entered into an agreement in principle on date as later amended on november and agreement in principle the agreement in principle was the product of arm's-length negotiations between petitioner and heileman as originally drafted the agreement in principle contemplated the following transaction heileman's acquisition of petitioner and olympia by way of a merger heileman's retention of certain assets of petitioner and olympia and a spinoff of the remaining assets to a new entity of which heileman would not be a shareholder to effectuate the merger the agreement in principle provided that heileman through a wholly owned subsidiary would make a cash tender offer to acquire petitioner's stock on date pursuant to the agreement in principle heileman commenced a tender offer first hbc offer through its wholly owned subsidiary hbc acquisition inc hbc the million shares when combined with the shares the jacobs group already owned constituted a controlling_interest in petitioner to purchase up to million shares of petitioner at dollar_figure per share in cash the first hbc offer was the first step in implementing the agreement in principle at or about the same time the board concluded that the dollar_figure per share offered by jmsl was inadequate and not in the best interests of petitioner or its stockholders the board's decision was partially based on a written opinion fairness opinion that the board received from petitioner's investment banker lehman brothers kuhn loeb inc the fairness opinion stated that the dollar_figure price offered in the second jmsl offer did not fully represent or reflect the value of a control position in petitioner and the transactions contemplated by the agreement in principle including the first hbc offer were taken as a whole superior to the second jmsl offer and the possible second-step merger involving petitioner proposed by jmsl the first hbc offer and the second jmsl offer spawned extensive litigation among the interested parties see eg 551_fsupp_882 d del 551_fsupp_639 d del on date the district_court preliminarily enjoined jmsl pst the jacobs group and kalmanovitz from consummating the second jmsl offer unless additional disclosures were mailed by jmsl to petitioner's shareholders in response jmsl mailed to petitioner's shareholders an amendment to the second jmsl offer dated date purporting to make the additional disclosures ordered by the district_court and raising its offer price to dollar_figure per share for the million shares it was seeking on date jmsl announced in a press release that it had again increased the second jmsl offer price to dollar_figure per share on date the district_court denied the motion of the jacobs group and kalmanovitz for a preliminary injunction against the first hbc offer on date the justice department's antitrust division filed a civil suit against petitioner and heileman a stipulation and a proposed final judgment consent decree in the district_court see 563_fsupp_642 d del the complaint alleged that competition in the united_states beer industry might be substantially lessened if heileman acquired and exercised control_over petitioner and olympia petitioner and heileman agreed to be bound by all of the terms of the consent decree pending its approval by the district_court after reviewing the proposed consent decree to determine whether it was in the public interest the district_court approved and entered it the consent decree ensured that the essential terms of the agreement in principle including heileman's acquisition of the transferred assets and the transfer of the other assets to unrelated parties would be consummated in relevant part the decree provided that heileman intended to acquire only certain assets of petitioner and olympia and that it did not intend to acquire or exercise control_over any other asset the decree also provided a until the appointment of a trustee under this final judgment heileman shall be free to vote in any manner the stock of pabst subject_to the justice department's prior approval heileman shall not otherwise manage or control pabst or olympia in any manner directly or indirectly furthermore heileman shall not have access to any confidential business information data or records of pabst or olympia concerning the non-retained assets heileman shall have access to confidential business information data and records of pabst and olympia concerning the retained assets provided however that such access shall only take the form of the submission of written material to heileman by pabst and olympia unless the justice_department specifically agrees otherwise and provided further that the justice_department shall be furnished with copies of all materials furnished to heileman at the same time as such materials are furnished to heileman on date hbc amended the first hbc offer by decreasing the number of petitioner's shares sought from million to dollar_figure million as a result jacobs believed that the first hbc offer would prevail and that he might be shut out of the related proration pool that afternoon jacobs telephoned heileman's president russell g cleary cleary in order to discuss the terms of a possible settlement jacobs told clearly that jmsl would withdraw from the bidding for petitioner's shares in exchange for payment of its legal and related expenses totaling dollar_figure million on date heileman hbc petitioner and the jacobs group announced a settlement settlement agreement with the jacobs group breaking off its relationship with kalmanovitz and supporting a new hbc tender offer pursuant to the settlement agreement the members of the jacobs group agreed to cease their participation in the second jmsl offer and hbc agreed to terminate the first hbc offer and to commence a new tender offer for petitioner's shares at dollar_figure per share the settlement agreement also provided that the members of the jacobs group would tender their approximately dollar_figure million shares of petitioner jacobs group shares into a second hbc offer second hbc offer the settlement agreement further provided that the jacobs group granted to petitioner an option to purchase all of the jacobs group shares not purchased in the second hbc offer or sold by the jacobs group prior to the exercise of the option the option had to be exercised during certain option periods but in no event later than date petitioner never exercised the option or otherwise repurchased any shares from the jacobs group the settlement agreement contained several other provisions for example the jacobs group agreed that none of its members nor an affiliate of any member would offer to purchase or otherwise acquire any shares of petitioner hbc olympia or any affiliate or successor to those corporations for a period of years the parties to the settlement agreement also agreed to take all steps necessary to terminate with prejudice most of the litigation pending between them as long as no jacobs group shares were withdrawn from the second hbc offer the jacobs group was entitled under the settlement agreement to a cash payment of dollar_figure million for its legal and related expenses with the cost to be split equally between heileman and petitioner on date jacobs called kalmanovitz to inform him of the settlement agreement kalmanovitz refused to join in the settlement agreement pursuant to the settlement agreement hbc terminated the first hbc offer on date and days later hbc commenced the second hbc offer for dollar_figure million shares of petitioner at dollar_figure per share with hbc reserving the right to purchase up to million shares at that price on date jmsl terminated the second jmsl offer on date inc a corporation owned by paul and lydia kalmanovitz commenced a tender offer for dollar_figure million shares of petitioner at dollar_figure per share first kalmanovitz offer the first kalmanovitz offer provided that if dollar_figure million shares were purchased pursuant thereto the remaining shares would be redeemed in exchange for petitioner's 15-percent subordinated notes with a principal_amount of dollar_figure each on date kalmanovitz and another company owned by him brought an action in the district_court against heileman cleary hbc petitioner and smith to stop the second hbc offer see 595_fsupp_1385 d del affd 769_f2d_152 3d cir the court denied kalmanovitz' request hbc amended the second hbc offer on date increasing the number of petitioner's shares sought to million on date heileman amended the second hbc offer again to increase the price per share to dollar_figure on date inc raised the price in the first kalmanovitz offer to dollar_figure per share and increased the annual interest rate on the proposed subordinated notes to percent as of a m on date the deadline for withdrawal under the second hbc offer approximately million of petitioner's shares remained tendered to hbc later on that day hbc accepted million of these shares for payment at dollar_figure per share total price of dollar_figure million thereby completing the second hbc offer the million shares represented approximately percent of petitioner's big_number outstanding shares on date inc terminated the first kalmanovitz offer thereafter kalmanovitz filed two lawsuits seeking damages against heileman cleary petitioner smith hbc and the jacobs group following the successful completion of the second hbc offer and pursuant to the agreement in principle petitioner entered into several written agreements with heileman hbc pbc and olympia including an acquisition agreement dated date and amended date acquisition agreement the transaction that actually occurred as a result of these agreements differed in form from the transaction originally contemplated by the agreement in principle under the agreement for a diagram of the transaction that actually occurred continued in principle heileman was to obtain the assets it desired through a merger with olympia and petitioner and heileman was to spin off the unwanted assets to unrelated parties under the acquisition agreement which reflects the transaction actually carried out heileman did not merge with olympia or petitioner instead olympia merged into petitioner and the merged entity petitioner distributed certain assets to heileman in exchange for all of heileman's shares of hbc whose sole asset was petitioner's stock acquired in the successful tender offer the million shares of petitioner's stock held by hbc prior to the transaction were canceled heileman had paid dollar_figure million to purchase these shares on date pursuant to the tender offer the following assets were distributed to heileman on march and pursuant to the actual transaction petitioner's brewery in perry georgia petitioner's brewery in portland oregon the blitz-weinhard henry-weinhard private reserve blitz economy red white blue continued see pabst brewing co v commissioner tcmemo_1995_239 because hbc was a wholly owned subsidiary of heileman whose sole function was to facilitate the tender offer for convenience we sometimes refer to heileman's surrender of its hbc stock as a surrender by heileman of the million shares of petitioner's stock held by hbc the parties themselves sometimes refer to the surrender of these shares as coming directly from heileman and this simplification does not affect our holdings and burgermeister beer brands as well as all related light products big_number kegs in addition to the kegs which were included as part of the breweries in perry and portland dollar_figure million in surplus assets selected by petitioner and heileman petitioner's office building and related parking areas in milwaukee wisconsin nonbrewery assets which included certain surplus bottles and real_estate situated in milwaukee net working_capital aggregating at least dollar_figure million olympia's brewery in san antonio texas the lone star and buckhorn texas beer brands and related light products real_estate in the state of washington and any other assets listed in the allocation agreement in addition to its surrender of the shares which were canceled heileman assumed a dollar_figure million liability for certain industrial development revenue bonds idb's as consideration for the distribution of the assets the idb's represented financing for the olympia lone star brewery in san antonio which was transferred to heileman as part of the transferred assets petitioner also paid heileman dollar_figure million in cash on date in redemption of big_number shares of stock in petitioner approximately percent of petitioner's outstanding shares acquired by heileman prior to the tender offer and petitioner added these shares to its treasury_stock heileman had previously paid dollar_figure to acquire these shares in addition petitioner and heileman entered into a 5-year manufacturing agreement whereby petitioner was required to purchase specified amounts of beer at a designated markup over actual cost the beer to be brewed by heileman at the perry facility and heileman agreed to lease petitioner the office building and related parking areas in milwaukee petitioner and heileman also entered into the allocation agreement dated date whereby they agreed to the price to be allocated to each of the transferred assets the allocation agreement states that heileman and petitioner hereby agree that for purposes of determining exchange values between them in connection with the acquisition of various assets the transferred assets total dollar_figure the allocation agreement further states the price to be allocated is as follows cash working_capital big_number kegs big_number cases of select bottles other kegs bottles cases pallets other assets brands and distributors dollar_figure big_number big_number big_number big_number big_number big_number georgia plant this total is derived from the sum of the price paid_by heileman for the million tendered shares that were redeemed in the transaction dollar_figure million the price paid_by heileman for the big_number shares of petitioner that heileman owned prior to the tender offer which were also redeemed in the transaction dollar_figure and the dollar_figure million of idb's that were assumed by heileman pursuant to the transaction the record does not explain the dollar_figure difference between the sum of these three amounts dollar_figure and the figure contained in the allocation agreement dollar_figure we find the dollar_figure difference insignificant for purposes of deciding this case land building machinery equipment construction in progress portland land building machinery equipment construction in progress san antonio land building machinery equipment washington land milwaukee office land office building other buildings other land big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the parties agree they will take no action inconsistent with such valuation in filing their respective income_tax returns on date petitioner and olympia issued a prospectus proxy statement to their shareholders seeking approval of the transaction described above on date at separate special meetings the shareholders of petitioner and olympia approved and adopted the acquisition agreement and the other relevant agreements petitioner's shareholders who dissented thereto were entitled to receive dollar_figure a share for their stock see cooper v pabst brewing co no civ a del ch date dissenting shareholders' stock appraised at dollar_figure per share petitioner's shareholders of record at the time of the transaction excluding heileman hbc petitioner any of their subsidiaries and any shareholders asserting their appraisal rights had each of their shares converted into one dollar_figure principal_amount 15-percent subordinated sinking_fund note of petitioner with a 10-year maturity as a result the former shareholders of petitioner other than heileman had no further equity_interest in petitioner following the transaction olympia stockholders of record at the time of the transaction had each of their olympia shares converted into the right to receive one share of petitioner's stock and cash equal to the excess if any of dollar_figure per share over the average market_value of petitioner's shares during a specified 11-day trading period as a result the former olympia shareholders became petitioner's new shareholders following the transaction on its tax returns petitioner reported the distribution of the transferred assets as a sale subject_to sec_1001 and it used the dollar_figure amount set forth in the allocation agreement as the amount_realized on the sale for the taxable_period january through date petitioner reported a net gain of dollar_figure resulting from the transfer of some of the transferred assets to heileman on the latter date for the taxable_period march through date petitioner in order to discourage future hostile takeover attempts tender offers and proxy contests certain provisions of the indenture pursuant to which these notes were issued limited the incurrence of indebtedness for the purpose of acquiring petitioner's shares petitioner also amended its certificate of incorporation reported a net gain of dollar_figure resulting from the transfer of the remainder of the assets to heileman on the former date respondent as reflected in her notice_of_deficiency determined that the fair_market_value of the perry and portland breweries and the brands of beer exceeded the values reported by petitioner on date petitioner amended its petition to raise the issue of the fair_market_value of the san antonio brewery in there was a market for brewing assets and there were brewers that could have purchased and utilized the relevant breweries as well as the brands of beer opinion following a 3-day trial we must decide the fair market values of the transferred assets the parties have agreed that the values of certain assets equal the amounts set forth in the allocation agreement leaving the court to decide the values of the perry portland and san antonio breweries as well as the brands of beer the record is replete with charts graphs data testimony and expert opinion we must evaluate all of the evidence and render a judgment as the court has observed the valuation of property is an inexact science and if not settled by the parties must be resolved by the judiciary by way of solomon-like pronouncements 74_tc_441 48_tc_502 see also mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir as typically occurs in a case of valuation the parties rely primarily on their experts' testimony and reports to support the parties' contrary positions on the valuation issue expert testimony sometimes aids the court in determining valuation other times it does notdollar_figure the court is not bound by an opinion of an expert aided by our common sense we weigh the helpfulness and persuasiveness of an expert's testimony in light of his or her qualifications and in the context of all other credible_evidence in the record depending on what we believe is appropriate under the facts and circumstances of the case we may reject an expert's opinion in its entirety accept it in its entirety or accept only selective portions of it 304_us_282 298_f2d_562 9th cir affg tcmemo_1960_276 in re 256_f2d_217 9th cir affg tcmemo_1956_239 102_tc_149 86_tc_547 the court has previously rejected an expert's testimony as incredible when the expert's opinion of value was so exaggerated as to make it unrealistic see chiu v for example expert testimony is not useful to the court when the expert is merely an advocate for the position argued by the party 92_tc_101 commissioner 84_tc_722 83_tc_56 83_tc_79 petitioner must prove that respondent's determination of fair_market_value set forth in her notice_of_deficiency is incorrect rule a 290_us_111 petitioner must also prove that the fair_market_value of the san antonio brewery is different than the value reported on its tax_return rule a a determination of fair_market_value is factual and a trier of fact must weigh all relevant evidence of value and draw appropriate inferences 323_us_119 helvering v national grocery co supra pincite 325_f2d_934 8th cir affg tcmemo_1961_347 84_tc_285 79_tc_714 affd 731_f2d_1417 9th cir fair_market_value is the price that a willing buyer would pay a willing seller both persons having reasonable knowledge of all relevant facts and neither person being under any compulsion to buy or to sell sec_20_2031-1 estate_tax regs see also 411_us_546 644_f2d_1282 9th cir affg 71_tc_235 92_tc_312 the willing buyer and the willing seller are hypothetical persons rather than specific individuals or entities and the characteristics of these hypothetical persons are not necessarily the same as the personal characteristics of the actual seller or a particular buyer 680_f2d_1248 9th cir 658_f2d_999 5th cir 101_tc_412 94_tc_193 minihan v commissioner 88_tc_492 fair_market_value is determined as of the valuation_date and no knowledge of unforeseeable future events which may have affected the value is given to the hypothetical persons sec_20_2031-1 estate_tax regs see also estate of newhouse v commissioner supra pincite fair_market_value equals the highest_and_best_use to which the property could be put on the valuation_date and fair_market_value takes into account special uses that are realistically available due to the property's adaptability to a particular business 267_us_341 87_tc_892 87_tc_389 fair_market_value is not affected by whether the owner has actually put the property to its highest_and_best_use the reasonable realistic and objective possible uses for the property in the near future control the valuation thereof 292_us_246 259_f2d_41 2d cir stanley works subs v commissioner supra pincite elements affecting value that depend upon events or a combination of occurrences which while within the realm of possibility are not reasonably probable are excluded from this consideration olson v united_states supra pincite petitioner claims that the fair market values of the subject assets were significantly less than the amounts included in the allocation agreement petitioner supports its statement with the testimony of its two experts arthur j tonna tonna and gilbert e matthews matthews tonna has worked for more than years in the brewing industry approximately years of which he has been employed as the senior or executive vice president of the operations of a major brewer he has participated in major brewery sales including brands and he has purchased the used facilities and equipment of breweries undergoing liquidation he has previously testified in this court as an expert on the value of brewery equipment and machinery matthews received a bachelor of arts degree from harvard in and he received a master's degree in business administration from columbia in from through he chaired the valuation committee for bear stearns and he was responsible for more than big_number of the firm's valuation opinions most of which concerned the purchase or sale of companies in a wide range of industries he has authored a book on fairness opinions and common_stock valuations and he has previously testified as an expert on valuation before this and other federal courts respondent supports her determination with the testimony of her expert robert s weinberg weinberg weinberg is the president of r s weinberg associates rswa a consulting firm that he founded in to assist senior management in developing an analytical basis for corporate strategy he earned bachelor of science and master's degrees in economics from new york university and columbia university's graduate school of business respectively he began working in the brewing industry in as a vice president of anheuser busch in charge of long-term and strategic planning and he remained at anheuser-busch until he founded rswa each expert ascertained his valuations by using a different methodology tonna valued the breweries by reviewing data that he amassed on the sales of nine other breweries between through which he believed to be comparable to the breweries before us he subjectively extrapolated the values of the subject breweries from the range of the selling prices listed in the data tonna's report does not fully describe the property that was the subject of each reviewed sale and it does not explain the methodology that he used to value the brands of beer matthews arrived at his valuations by assuming that the fair_market_value of the transferred assets equaled the difference between the fair_market_value of petitioner and olympia combined and the fair_market_value of the assets not transferred to heileman ie the fair_market_value of the new entity new pabst of which heileman was not a shareholder he ascertained the fair market values of petitioner olympia and new pabst by reference to objective market price data including the competitive bids for the stock of olympia and petitioner he did not ascertain a specific value for each of the breweries and brands of beer rather he ascertained an aggregate value for all of the transferred assets in general weinberg valued the breweries and some of the brands of beer by way of a five-step discounted cash-flow model that he designed first he estimated the size of the total market in total barrels and the expected share of the market that a company or product could capture second he used these estimates to project future sales third he modeled the cost structure to measure the profits or contribution to cash_flow associated with a given level of sales fourth he projected future profit from the projection of sales and the model of cost structure fifth he discounted the future stream of profit to arrive at its present_value in weinberg did not reference comparable sales because he stated he does not find them meaningful in the beer industry and he could not find any the experts' conclusions on valuation as well as the amounts listed in the allocation agreement and the notice_of_deficiency are as follows allocation notice of asset agreement deficiency weinberg tonna matthews perry brewery land --- building big_number big_number --- dollar_figure --- m e big_number big_number --- big_number --- c-in-p big_number big_number --- --- --- big_number big_number big_number big_number --- dollar_figure dollar_figure --- --- portland brewery land big_number big_number --- --- --- building big_number big_number --- big_number --- m e big_number big_number --- big_number --- c-in-p big_number big_number --- --- --- big_number big_number big_number big_number --- san antonio brewery land big_number --- --- --- --- building big_number --- --- big_number --- m e big_number --- --- big_number --- big_number --- big_number big_number --- brands of beer lone star --- --- big_number big_number --- henry weinhard --- --- big_number big_number --- red white blue --- --- big_number big_number --- buckhorn --- --- --- big_number --- burgermeister --- --- --- big_number --- blitz-weinhard --- --- --- big_number --- bohemian --- --- --- big_number --- bavarian --- --- --- big_number --- --- --- --- big_number --- cascade big_number big_number big_number big_number --- total big_number big_number big_number big_number assets whose value is not in dispute herein big_number --- --- --- --- tonna valued the land and building together and we show that total value under the categories of building matthews ascertained that the value of the transferred assets was in the range of dollar_figure to dollar_figure million and was approximately dollar_figure million we show this amount as dollar_figure million we use the shorthand m e and c-in-p to refer to machinery and equipment and construction in process respectively total--transferred assets big_number --- --- --- big_number we do not accept the conclusions of any of the experts in toto but we find parts of each of their opinions to be helpful in understanding the operation of the beer industrydollar_figure with respect to tonna we find his testimony on the valuation issue to be unpersuasive although he valued the subject breweries by reference to the sales of other breweries which he believed to be comparable the dates of many of the purportedly comparable sales were too far removed from the valuation_date at hand to allow for a meaningful comparison 72_tc_1 moreover tonna's report does not set forth enough data on these other breweries to allow the court to make a meaningful comparison although his report states the barrel capacity of his comparable breweries as well as certain other information with respect thereto we do not know for example the quality quantity or attributes of the machinery and equipment the size of the building or the amount of land that were included in each purportedly comparable sale we also do not know the particularities of any other asset that may have been included in each sale a proffered comparable sale without enough identifying data to explain the components of the sale is usually unhelpful to the court in valuing property in this regard we will deny a motion made by petitioner at trial and taken by the court under advisement to strike weinberg's testimony see 337_f2d_432 7th cir affg tcmemo_1963_244 see also estate of fittl v commissioner tcmemo_1986_452 in order for the court to value property under a comparable sales methodology we must first be satisfied that the qualities of the properties which provide the market benchmark are substantially_similar to the property for which the value is sought or that proper adjustments may be made to account for any differences 839_f2d_420 8th cir revg on other grounds 86_tc_66 wolfsen land cattle co v commissioner supra pincite we are not so satisfied in this case we also are troubled by the fact that tonna's methodology inappropriately focuses on the views of the buyer to the exclusion of the seller see mandelbaum v commissioner tcmemo_1995_255 expert's disregard for the views of a willing seller may be fatal to the expert's opinion see also estate of cloutier v commissioner tcmemo_1996_49 although a buyer would most likely want to purchase the subject assets at tonna's ascertained values the test of fair_market_value rests on the concept of a hypothetical willing buyer and a hypothetical willing seller ignoring the views of the willing seller is contrary to this well-established test and as mentioned above may be fatal in this regard our reading of tonna's report does not persuade us that he ever considered whether a hypothetical willing seller would sell the subject assets for the values that he ascertained we find doubtful that a hypothetical brewing company would be willing to do so if it were not under a compulsion to sell indeed tonna's adjustments to the prices of his comparable sales seem to be based primarily on the acumen that he acquired purchasing brewery equipment at the auctions of competitors that were undergoing liquidation although these prior purchases may reflect the price that a reasonable buyer would pay for brewery equipment at an auction we do not believe that the purchases reflect the price at which a reasonable seller would sell the asset if the seller were not forced to sell its assets in liquidation we also note that it is very relevant that tonna begins the valuation portion of his report by stating that a brewery is only worth what a buyer will pay for it and that he believes but we do not that the value of used brewery equipment is inherently low because the equipment is large and bulky and it is expensive to move from one location to another we are no more persuaded by the conclusion of matthews as to the aggregate value of the subject assets although matthews is the only expert with hands-on experience in the field of valuation we do not believe that his methodology of valuing stock to ascertain the fair_market_value of the underlying assets is accurate under the facts herein in matthews' mind the value of the subject assets at the time of valuation was approximately dollar_figure million ie his dollar_figure million value for all the transferred assets less the dollar_figure value of the other transferred assets that are not in dispute herein we do not believe that the record supports such a valuation once again we are not persuaded that a hypothetical seller would sell the subject assets at this price nor are we persuaded by the valuation conclusions of weinberg we observe that weinberg is knowledgeable about the beer industry the fact that weinberg is knowledgeable about this industry however does not compel us to credit his testimony on the transferred assets' fair_market_value for federal_income_tax purposes at trial we informed respondent's counsel that we considered weinberg to be knowledgeable on the beer industry but that we had serious doubts as to his ability to render a persuasive opinion on the fair_market_value of the subject assets we continue to harbor such doubts after thoroughly considering weinberg's testimony with the benefit of the record as a whole first weinberg's expertise centers on advising clients in the brewing industry on new opportunities and we do not find that he has expertise in valuing assets for federal_income_tax purposes the thrust of weinberg's expertise centers on marketing economics and the like rather than on the ascertainment of fair_market_value for federal_income_tax purposes we also note that weinberg had never previously testified as an expert on the appraisal or valuation of breweries or brewing companies second we are disturbed by weinberg's lack of regard for comparable sales according to weinberg the brewing industry generally does not lend itself to a valuation by comparable sales because potential buyers change so rapidly in the industry weinberg testified that it was impossible for him to find sales of property comparable to the subject property because he considers a sale comparable only when the breweries are technically identical the transactions occur during the same time period and the potential purchasers are the same we do not agree although it is true that the date of a sale should be relatively close in time to a valuation_date in order to be meaningful we are unpersuaded that the brewing industry does not lend itself to one of the most accurate forms of valuation ie comparable sales after carefully reviewing the sales of breweries that tonna referenced as comparable to the breweries in this case we believe that some of these sales might have been useful to our decision had they been properly developed third we are disturbed by the fact that weinberg did not actually appraise or value the assets at issue instead he analyzed a combination of the assets as a potential profit opportunity when viewed against all evidence in the record including the reports of the other experts we find his analysis unpersuasive in establishing the fair_market_value of any of the assets for federal_income_tax purposes we find that his conclusions on the values of the subject assets are too high he ascertained that the fair_market_value of the brands of beer was dollar_figure million this amount is more than dollar_figure million higher than both the amount shown in the allocation agreement and the amount ascertained by tonna it is approximately dollar_figure million higher than the amount determined by respondent it is almost three-fourths of the amount of the total consideration that heileman paid for all of the transferred assets fourth weinberg testified that the income production capability of a brewery's assets is the only measure of the assets' fair market values because brewery assets have value only to another brewery we are not persuaded although weinberg may be correct with respect to certain types of machinery and equipment which are specially customized to the brewing industry a fact that we do not find we are not persuaded that the same would hold true with respect to a brewery's land and or building having disregarded the valuation portion of all of the experts' opinions we are left to determine the fair_market_value of the subject assets from the record before us see tripp v commissioner f 2d pincite goldstein v commissioner f 2d pincite an actual sale of stock may be relevant in measuring the value of the underlying corporate assets see 321_f2d_189 8th cir affg tcmemo_1962_56 schmick v commissioner 3_bta_1141 39_f2d_159 d kan see also ingram-richardson inc v commissioner tcmemo_1972_157 under the unique facts at hand we conclude that the value of the transferred assets was sufficiently related and inextricably bound to the value of the tendered common_stock to allow us to rely on the tendered price as reflective of the fair_market_value of the transferred assets the climate of the beer industry leading up to the subject transaction was such that a brewer's assets were in demand by most of its competitors and many smaller breweries were willing to sell their assets to a competitor many unrelated persons including heileman jacobs and kalmanovitz were attempting to acquire control_over petitioner which would inevitably include control_over petitioner's assets and an arena of competitive arm's-length bidding was created from the various attempts to acquire that control all of these persons were extremely knowledgeable of the beer industry and the business world in general as well as the worth of breweries and brewery assets such as those breweries and assets that are before us today although everyone ostensibly bid for petitioner's stock rather than its assets petitioner's management aimed during the bidding war to allow petitioner's shareholders to realize petitioner's underlying asset value the bidding and negotiations related thereto were driven with that thought in the mind of petitioner's management and the fiduciary obligations of petitioner's management as well as of the board forced them to resist any attempt to buy petitioner's stock for less than petitioner's intrinsic value the transaction between heileman and petitioner resulted in heileman's acquiring the desired assets of petitioner heileman wanted these assets in order to broaden its presence in the marketplace in general all of the suitors of petitioner's stock wanted to buy specific assets of petitioner and they were not hesitant about discarding the undesired assets from the suitors' point of view it generally was not the stock that they ultimately wanted it was petitioner's assets the consent degree for example mandated that heileman could keep only some of petitioner's assets likewise the agreement in principle provided for heileman to retain certain assets of petitioner while disposing of the rest the put agreement surrounding the first jmsl offer contemplated the relinquishment of some of petitioner's assets and the second jmsl offer contemplated a second step merger involving petitioner in order for heileman or any of the other suitors to get the assets that they desired however they needed to purchase petitioner's stock we believe that petitioner and its suitors both desired to transfer the stock and the assets that went along therewith at the best price possible from each side's point of view and that each side fought intensely to reach its desired end under the facts herein including the environment that was created by the competitive bidding war we believe that the dollar_figure per share price paid for petitioner's stock by heileman is the best indicium of the fair_market_value of petitioner's assets we recognize that this dollar_figure price is significantly higher than the value of the stock as traded on the market before the bidding war materialized in all the same we believe that the lower trading value did not reflect the actual value of petitioner's assets either individually or as a whole we also believe that the lower bids that were made for petitioner's stock at the start of the bidding war were nothing more than attempts by the bidders to pay a premium on the trading price of petitioner's stock while buying its more valuable assets at less than their fair_market_value in this regard we reject petitioner's claim that some part of the dollar_figure tender price is a premium that heileman paid to obtain the transferred assets although heileman began its bidding at dollar_figure per share the dollar_figure price that it ultimately paid was inevitably driven by the force of the market as to the actual value of petitioner's assets respondent argues that the bidding war placed petitioner's management in a state of duress because they knew that a takeover of the company was imminent and inevitable respondent alleges that petitioner was forced to accept the heileman proposal because it wanted to avoid other takeover attempts respondent concludes that the peculiar circumstances of this case forced petitioner to transfer its assets to heileman for less than their fair_market_value see 58_tc_757 we do not agree in contrast to respondent we do not believe that the subject transaction was driven by peculiar circumstances that made petitioner willing to transfer its assets to heileman at less than their fair_market_value we also do not find that petitioner and heileman were compelled to buy or to sell although they both may have had individual motivations for seeking a consummation of a deal between them we find from the record that the parties to the transfer of the assets thoroughly deliberated the transfer before it actually occurred heileman began discussing a combination with petitioner in and the justice_department was consulted shortly thereafter to express its views on the legality of such a combination we find it hard to believe that the discussions between petitioner and heileman were anything but adversarial legitimate and at arm's length and we find nothing in the record to persuade us otherwisedollar_figure as brewers in the industry both heileman and petitioner were knowledgeable of the industry and the details of the transaction the agreement between them also had independent business significance undoubtedly adding to their realistic economic assessment of the transaction although the values ascribed in the allocation agreement are not necessarily determinative of the actual fair market values of the underlying for example the consent decree specifically prohibited heileman from managing or controlling petitioner or olympia in any manner directly or indirectly we also bear in mind that during these discussions the board would have been subject_to a duty_of loyalty to the minority shareholders as would any controlling shareholder see 308_us_295 assets these values are very persuasive as to the assets' true fair_market_value given the fact that the parties to the agreement were dealing at arm's length and the agreement had independent economic significance see 300_us_37 264_f2d_305 2d cir affg 29_tc_129 45_f2d_57 9th cir affg 14_bta_878 for the foregoing reasons we hold that the value of the transferred assets equals the dollar_figure of consideration that heileman remitted to petitioner in connection with the transfer given the fact that neither party has challenged the allocation agreement's allocation of this consideration and that we see nothing in the record that persuades us that the amount assigned to each asset is not the fair_market_value of that asset we choose to respect each of the amounts listed therein and we so hold in reaching all of our holdings herein we have considered all arguments by the parties and to the extent not mentioned above find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
